Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrero, J.), rendered March 14, 2001, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he violated the terms of his plea agreement by failing to successfully complete a residential drug treatment program at Odyssey House, and by subsequently being arrested for criminal possession of a controlled substance while still under the supervision of the Treatment Alternatives to Street Crime Program. Accordingly, the defendant is not entitled to specific performance of the plea agreement (see People v Rooney, 299 AD2d 565 [2002], lv denied 100 NY2d 542 [2003]; People v Owens, 294 AD2d 603 [2002]). Santucci, J.P., Krausman, Schmidt and Rivera, JJ., concur.